Citation Nr: 0402853	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  99-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 1999 Decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO) which denied service connection for PTSD.  
In December 2000, the Board remanded the case to the RO for 
additional evidentiary and due process development.  The 
subsequent history of the case will be discussed below.


FINDINGS OF FACT

1. The veteran last communicated directly with VA in 
September 1999.

2.  The veteran failed to provide specific stressor 
information as requested in the Board's December 29, 2000 
remand.

3.   Numerous efforts on the part of VA and the veteran's 
representative to contact him have been futile.  Because the 
veteran has not responded to numerous inquiries from VA, he 
cannot be scheduled for a psychiatric examination as required 
in the Board's December 29, 2000 remand.
 

CONCLUSION OF LAW

By not responding to the request of VA for additional 
information and evidence necessary to make a decision on his 
claim, the veteran abandoned his a claim of entitlement to 
service connection for a psychiatric disability.  38 C.F.R. 
§ 3.158 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disability, specifically PTSD.  In essence, 
although he does not appear to allege participation in 
combat, he contends that he experienced various stressful 
events while stationed in Japan during the Vietnam War, in 
particular in handling casualties from Vietnam.

For reasons which will be explained in detail below, the 
Board will not address the substantive merits of the 
veteran's claim.  Rather, the Board is dismissing the claim 
based upon the veteran's having abandoned it.  See 38 C.F.R. 
§ 3.158 (2003).   

Relevant Factual Background

In December 2000, the Board remanded the case to the RO for 
additional evidentiary and due process development, to 
include seeking treatment records, verification of the 
veteran's claimed in-service stressors, and a VA psychiatric 
examination.

In an April 2001 letter, the RO requested the veteran to 
furnish additional evidence in support of his claim.  
Specifically, he was requested to provide a complete detailed 
description of the specific traumatic incident(s) that 
produced the stress that resulted in his claimed PTSD, 
including the date of the incident(s).  He was also requested 
to complete and return an enclosed stressor development 
attachment and to provide information regarding treatment he 
received for his claimed condition.  The veteran did not 
respond, and the letter was not returned to the RO as 
undeliverable.  

In a July 2002 letter, the RO informed the veteran about the 
VCAA, the enhanced duties of VA under the VCAA, what the 
evidence must show to establish entitlement to service 
connection, and what information or evidence was needed from 
him.  The veteran did not reply, and the letter was not 
returned to the RO as undeliverable.  

In an August 2002 statement, the veteran's local 
representative indicated that he attempted to contact the 
veteran by telephone (using the latest number of record and 
through directory assistance) in the interest of assisting 
him in completing and returning his VA forms, but that he was 
unsuccessful.  

In February 2003, the veteran's claims file was transferred 
to a special processing unit at the Cleveland, Ohio RO, known 
as the "Tiger Team" Remand Unit, for the expediting of 
claims.  The veteran was informed of this in a February 2003 
letter, wherein the Cleveland RO requested the veteran to 
furnish additional information and evidence to support his 
claim, per VCAA. The veteran did not reply, and the letter 
was not returned to the RO as undeliverable.  

In March 2003, Cleveland RO Tiger Team requested and received 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in relation to corroborating the 
veteran's alleged stressors.  The USASCRUR replied that it 
was unable to verify that the veteran was an ambulance 
driver, and it stated that the veteran would have to supply 
more specific information in order for it to undertake 
further research concerning casualties.  

In a May 2003 letter, the Cleveland RO Tiger Team requested 
the veteran to furnish more specific information concerning 
his claimed stressors in order to attempt verification 
thereof.  The RO also noted VA's duty to assist the veteran 
in obtaining evidence in support of his claim.  The veteran 
did not reply, and the letter was not returned to the RO as 
undeliverable.  

In correspondence dated in August 2003, evidently from a St. 
Louis, Missouri VA Medical Center, it was noted that the 
veteran's claims folder was being returned to the RO because 
attempts to contact the  (veteran) were unsuccessful.  

In September 2003, the Cleveland RO contacted the veteran's 
local representative in St. Louis, Missouri, to obtain the 
veteran's current address and telephone number.  
Documentation indicates that the representative had the same 
personal information as the VA and had not heard from the 
veteran in several years.  

In September 2003, the Cleveland RO Tiger Team issued the 
veteran a supplemental statement of the case (SSOC).  The 
veteran did not reply, nor was it returned to the RO as 
undeliverable.  

In a December 2003 letter, the St. Louis RO notified the 
veteran that his claims file was being returned to the Board 
for appellate consideration.  He was informed of the 
procedures if he desired to submit additional evidence 
concerning his appeal.  There has been no correspondence from 
the veteran since that letter.  

Pertinent Law and Regulations 

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2003).

The provisions of 38 C.F.R. § 3.1(q) (2003) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2003).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2003).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.   Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case here.  As explained below, 
this appeal is being dismissed due to the veteran's 
abandonment of his claim.  See 38 C.F.R. § 3.158 (2003).  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the issue is not subject to the 
provisions of the VCAA.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that the VCAA may be applicable (and as 
explained above the Board does not believe that this is so), 
the Board finds that the provisions of the VCAA have been 
appropriately complied with under the circumstances here 
presented.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In letters dated in July 2002, February 2003 and May 2003, VA 
informed the veteran that the law had changed and explained 
to him the nature of VA's  expanded duties to notify and 
assist claimants.  In the July 2002 letter, the RO 
specifically referred to the veteran's claim for service 
connection for PTSD.  By means of those letters, VA undertook 
all notification and development actions required by the 
VCAA.  The veteran has not responded to any of the VCAA 
letters.  

VA has notified the veteran of the information needed to 
substantiate his claim and has explained to him who was 
responsible for obtaining such information.  For instance, in 
a rating decision dated in June 1999, the letter notifying 
the veteran of that decision, a statement of the case (SOC) 
issued in July 1999, and a supplemental statement of the case 
(SSOC) issued in September 2003, the RO furnished the veteran 
its rationale for denying his claim of service connection, 
the evidence it had obtained and considered in support of the 
claim for service connection, and the evidence the veteran 
still needed to submit to substantiate his claim for service 
connection.   

VA also notified the veteran of all regulations pertinent to 
his claim, including those involving VA's duties to notify 
and assist.  Moreover, the RO provided the veteran an 
opportunity to submit additional evidence and to present 
additional argument in support of his claim throughout this 
appeal to include after issuance of the SSOC in September 
2003.  In December 2003, when the case was returned to the 
Board for appellate review following RO development pursuant 
to the Board's December 2000 remand, he was further advised 
as to the procedures for submitting additional evidence and 
argument directly to the Board.  

Crucially, in letters dated in April 2001, July 2002, 
February 2003, and May 2003, the RO requested the veteran to 
furnish additional evidence or information concerning the 
alleged traumatic incidents in service and his post-service 
treatment (dates of treatment and medical providers) of his 
psychiatric disability.  The RO was attempting to assist him 
in obtaining verification of the alleged stressors underlying 
the psychiatric disability as well as the records of 
treatment for the disability.  The RO stated that it would 
obtain the veteran's VA and private records in support of his 
claim provided that he gave adequate identifying information 
and a signed form authorizing the release of his private 
medical records, which was enclosed with the letters.  The RO 
also indicated, in the May 2003 letter in particular, that it 
was still the veteran's responsibility to support his claim 
with appropriate evidence.   The RO has not responded to any 
of those letters.  It appears that the last communication 
directly from the veteran was in September 1999.  

In the supplemental statement of the case issued in September 
2003, the RO included a recitation of the procedural history 
of the veteran's claim since the December 2000 Board remand, 
the actions taken by the RO, the evidence received, the 
relevant laws and regulations, and, VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  After issuance of the SSOC 
in September 2003, the veteran was afforded opportunity to 
submit additional evidence and argument in support of his 
claim.  

The veteran has not, to date, submitted or identified 
evidence subsequent to the letters from the RO referenced 
above (i.e., those in April 2001, July 2002, February 2003, 
and May 2003) or the September 2003 SSOC.  Moreover, the 
veteran's local representative indicated in August 2002 that 
he himself was unable to contact the veteran and in September 
2003 that he had heard nothing from the veteran in several 
years.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The RO fulfilled its duty to assist the veteran in obtaining 
and fully developing all of the evidence relevant to his 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  Specifically, 
the RO obtained and associated with the claims file all 
evidence the veteran identified as being pertinent to his 
claim, including service medical records (he did not identify 
any VA Medical Centers where he may have received treatment 
for his psychiatric disability).  The veteran reported 
treatment from private physicians following his military 
discharge; however, the RO on numerous occasions to no avail 
has attempted to obtain additional identifying information 
and consent from the veteran in order to secure those 
records.  

Because the veteran has not responded to the numerous letters 
beginning in April 2001 requesting additional information 
concerning his treatment for his psychiatric disability, the 
RO was unable to seek those records.  It also appears that an 
attempt was made to contact the veteran in order to schedule 
him for a VA examination to address the disability at issue 
in this appeal; however, the attempt was fruitless.  In fact, 
neither the VARO nor the veteran's own representative has 
been able to contact the veteran.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The RO provided the veteran with the opportunity for 
a personal hearing, but he declined.  His able representative 
has provided argument on his behalf, but as noted in the 
January 2004 informal brief presentation has been unable to 
contact the veteran.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the its provisions, to the 
extent that can be accomplished given the fact that the 
veteran has been incommunicado since before the enactment of 
the VCAA.    

Analysis

The record in this case is replete with examples of the 
veteran's failure to cooperate with VA.  The Board notes that 
there is no written notice of the veteran's intent to 
withdraw his claim.  Accordingly, as will be discussed in 
greater detail immediately below, the Board has no choice but 
to consider this as an abandoned claim.  See 38 C.F.R. 
§ 3.158 (2003).

As discussed above, at the Board's specific request the RO 
attempted to contact the veteran to elicit specific 
information concerning in-service stressors and to schedule 
the veteran for a VA examination.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran has not responded to various 
communications from the RO, the Tiger Team and the VAMC.  

There is no evidence that the veteran's address has changed; 
the veteran has not submitted a change of address, nor has 
any mail to the veteran been returned as undeliverable.  To 
the extent that the veteran has changed addresses without 
informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry. If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), [citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)].  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim and that he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran was informed of the 
need for additional information and a VA examination, and the 
record does not reveal that the letters were returned as 
undelivered.  There has been no correspondence from the 
veteran since 1999.  His claim is therefore considered to be 
abandoned.  See 38 C.F.R. § 3.158 (2003).

While certain evidence is of record, as noted in the Board's 
December 2000 remand it is insufficient to properly evaluate 
the veteran's claim.  The evidence of record in no way serves 
as a substitute for the veteran's providing detail as to his 
claimed stressors and his attendance at a VA examination.  
Pursuant to the Board's remand instructions, the RO, the 
Tiger Team and the VAMC all attempted to contact the veteran.  
The veteran has not responded.

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though a claimant-veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending 
adverse determination that the veteran has taken exception to 
does not currently exist.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 
473 (1992)].  Accordingly, the Board is without jurisdiction 
to review the appeal with respect to these issues and, 
therefore, the case must be dismissed.

In summary, the veteran has failed to report for a VA 
examination; he has failed to respond to a request for 
additional evidence necessary to support his claim; and he 
has failed to otherwise cooperate with VA.  His claim is 
deemed abandoned and is therefore dismissed.

Additional comments

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being dismissed based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, for the reasons stated below, the 
Board believes that any due process concerns have been 
satisfied.

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With respect to this case, 
the Board concludes that the veteran has not been prejudiced 
by the decision herein.  The veteran was apprised in the 
Board's remand and in numerous subsequent communications from 
VA of the need for additional evidence and of his role in 
providing such evidence.  The veteran failed to comply and 
his claim is deemed to be abandoned.  Further, the RO's 
September 2003 SSOC reveals that the RO emphasized the fact 
that the veteran failed to respond to the request for 
additional evidence and report for a VA examination.  It is 
clear that the RO took into consideration the veteran's 
failure to cooperate with VA, and it is equally clear that 
the SSOC informed the veteran of that fact.  The veteran was 
provided the opportunity to respond to the SSOC  by letter 
dated September 11, 2003.  He did not.  The due process 
concerns in Bernard have been satisfied in this case.

The Board concludes that the veteran has been accorded ample 
opportunity to fully present his claim.  Moreover, the 
veteran has been ably represented in this matter.  Evidently 
due to lack of communication with the veteran, however, his 
representative has been unable to provide any reason for the 
veteran's failure to cooperate with VA.

In summary, because the veteran did not respond to the RO's 
request for additional evidence and he did not attend a VA 
examination which was necessary to decide his case, he is 
deemed to have abandoned his claim.  The appeal is 
accordingly dismissed. 


ORDER

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, is deemed to be 
abandoned and is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



